STATE OF MICHIGAN

                           COURT OF APPEALS



STUART D. ROEDER,                                                  UNPUBLISHED
                                                                   June 13, 2017
              Plaintiff/Counter-Defendant-
              Appellee,

v                                                                  No. 330874
                                                                   Kent Circuit Court
GLOBAL EXPRESS SERVICES, LLC,                                      LC No. 14-002845-CK

              Defendant/Counter-Plaintiff-
              Appellant.


Before: GADOLA, P.J., and TALBOT, C.J., and GLEICHER, J.

PER CURIAM.

       At issue in this case is a commercial property lease. The landlord sought to retake
possession of the building while the tenant sought the right to remain in house for a ten-year
period. The trial court ruled in the landlord’s favor and the tenant appeals, raising multiple
claims of error. Because none merit relief, we affirm.

                                      I. BACKGROUND

        Stuart Roeder owns commercial property in Grand Rapids. On November 7, 2012,
Roeder executed a lease with Global Express Services, a company owned and operated by
Ashtin Raad and his wife, Linda Akkari. The lessees opened a restaurant at the site. The lease
term began December 15, 2012 and ran for one year. Global Express had the option to extend
the lease for nine additional one-year terms. To extend the lease, Global Express was required to
notify Roeder in writing not less than 60 days before the lease expired.

        Global Express contends that Roeder misrepresented that the building was up to code to
serve as a restaurant. As a result, Global Express was required to make unexpected and
expensive renovations to the property. Global Express then wanted to protect its investment.
Accordingly, Raad claims that he notified Roeder in writing of his intent to extend the lease for
the entire 10-year period. To support this claim, Raad presented a letter dated January 7, 2013.
Roeder denied receiving the letter. On November 7, 2013, Roeder notified Global Express that
its lease would expire December 15 and he expected the tenants to vacate. Global Express
responded by providing the January 7 letter. Roeder indicated that he had not timely received
that notice and the lease term would not be renewed.


                                               -1-
        Roeder filed suit seeking possession of the building and accusing Global Express of
materially breaching the lease in several ways. Global Express filed a countercomplaint,
claiming that Roeder breached its right to quiet enjoyment of the building by placing rental and
sale signs in the restaurant’s window and placing an Internet ad to sell the building.

        As the case proceeded, Global Express exhibited disregard for deadlines set by the court.
It belatedly filed an incomplete witness list, leading the court to limit Global Express’s trial
witnesses to Raad and Akkari. Global Express filed its trial brief late and the court advised that
no new evidence would be allowed at trial. Global Express also violated the court’s order
compelling production of the computer on which its letter to extend the lease was prepared,
evidence necessary to resolve the parties’ dispute regarding the letter’s actual drafting date.

        At the conclusion of the bench trial, the court denied Roeder’s and Global Express’s
cross claims for damages related to the other’s alleged breaches of the lease. Specifically,
regarding Global Express’s counterclaim, the court found that Roeder had breached the lease but
that Global Express had not proven its damages with reasonable certainty. The court awarded
possession of the building to Roeder after determining that Global Express had not sent the
renewal letter on January 7, 2013 and therefore that the lease had expired on December 15. The
court also awarded Roeder one-half of his attorney fees.

                             II. PRESENTATION OF WITNESSES

        Global Express first argues that the trial court erred in denying its motion to extend the
deadline set forth in the scheduling order for the disclosure of expert and lay witnesses. We
review a trial court’s decision regarding a motion to extend disclosure dates for an abuse of
discretion. See Decker v Trux R Us, Inc, 307 Mich. App. 472, 478; 861 NW2d 59 (2014). A trial
court abuses its discretion when its decision falls outside the range of reasonable and principled
outcomes. Maldonado v Ford Motor Co, 476 Mich. 372, 388; 719 NW2d 809 (2006).

        A trial court should “enter a scheduling order setting time limitations for the processing
of the case and establishing dates when future actions should begin or be completed in the case,”
MCR 2.401(B)(1)(c), including dates for the completion of discovery and the exchange of
witness lists. MCR 2.401(B)(2)(a)(iii), (iv). The scheduling order in this case required Global
Express to disclose its expert witnesses by August 4, 2014, and citing MCR 2.302(B)(4)(a)(i),
“to state the subject matter about which the expert is expected to testify, and to state the
substance of the facts and opinions to which the expert is expected to testify and a summary of
the grounds for each opinion.” The order required Global Express to present a list of all lay
witnesses 28 days before the close of discovery, which was October 3, 2014. In relation to lay
witnesses, the court ordered Global Express to “name each proposed witness, provide an address
(residence or business), and state briefly what he or she is expected to say.”

        On October 9, 2014, after retaining new counsel, Global Express moved to extend the
discovery deadline. Global Express asserted that much discovery still needed to be done,
including the taking of Roeder’s deposition. Global Express also requested that the witness
disclosure deadline be extended. At the hearing, however, Global Express identified only its
need to depose Roeder in support of its motion to extend the deadlines in the scheduling order.
The trial court granted Global Express additional time in which to depose Roeder but stated, “I

                                               -2-
don’t think otherwise we need to change . . . any dates.” The trial court did not abuse its
discretion in impliedly denying Global Express’s motion to extend the witness disclosure
deadline. Global Express never stated a reason necessitating an extension and abandoned this
request at the motion hearing by asking only for “permission to take that last deposition.”

        In a related argument, Global Express challenges the trial court’s exclusion of its
proffered witnesses at trial. Trial was scheduled for October 5, 2015. On September 4, Roeder
filed a preemptive motion to exclude any witness proffered by Global Express as it had yet to file
any witness list. Ten days later, Global Express finally filed a list of expert and lay witnesses,
but the court excluded their testimony at trial.

        “This Court reviews for an abuse of discretion a trial court’s decision to bar witness
testimony after a party has failed to timely submit a witness list.” Duray Dev, LLC v Perrin, 288
Mich. App. 143, 162; 792 NW2d 749 (2010). “Once a party has failed to file a witness list in
accordance with the scheduling order, it is within the trial court’s discretion to impose sanctions
against that party. These sanctions may preclude the party from calling witnesses.” Id. at 164.
When deciding how to sanction a party, a court must carefully consider what sanction would be
“just and proper” under the circumstances and evaluate the various factors outlined in Dean v
Tucker, 182 Mich. App. 27, 32-33; 451 NW2d 571 (1990):

       “(1) whether the violation was wilful or accidental; (2) the party’s history of
       refusing to comply with discovery requests (or refusal to disclose witnesses); (3)
       the prejudice to the [other party]; (4) actual notice to the [other party] of the
       witness and the length of time prior to trial that the [other party] received such
       actual notice; (5) whether there exists a history of [the party’s] engaging in
       deliberate delay; (6) the degree of compliance by the [party] with other provisions
       of the court’s order; (7) an attempt by the [party] to timely cure the defect, and (8)
       whether a lesser sanction would better serve the interests of justice.” [Duray Dev,
288 Mich. App. at 165, quoting Dean, 182 Mich. App. at 32-33.]

         It appears that Global Express’s failure to timely provide witness lists was likely
accidental rather than willful. In response to interrogatories, Global Express identified several
potential witnesses. It is likely that Global Express thought these responses complied with the
disclosure requirements. However, Global Express did not timely cure its failure to provide
witness lists. Global Express waited until two weeks before trial to present actual lists, more
than a year after the deadline in the scheduling order, and only did so in response to a motion to
exclude. Global Express delayed despite that it had previously sought to extend the deadline for
filing its witness lists, belying any claim of ignorance. Moreover, the information regarding
potential witnesses produced during discovery was incomplete; Global Express never provided
necessary details about the proposed experts’ testimony to allow Roeder to adequately prepare
for trial.

       Global Express also exhibited a history of failing to comply with discovery requests. For
example, during discovery, Roeder requested production of the laptop computer on which Raad
had drafted the letter requesting extension of the lease. Roeder intended to establish from the
metadata connected with the file that Raad had not drafted the letter in January 2013. Raad
claimed that he no longer had access to the computer because Akkari had taken it with her on a

                                                -3-
visit to Lebanon and then sold it. When the court ordered Global Express to produce the laptop,
Raad presented a computer disk holding the letter and its connected metadata. Raad recently had
this information pulled from the computer’s hard drive but never adequately explained how he
gained access to the computer that had allegedly been sold.

        Ultimately, the court determined that Roeder was greatly burdened by the delay in
presenting the witness lists. The proceedings had been going on for more than 20 months at that
point. Roeder was carrying the financial burden of the delay; Global Express’s monthly rent
obligation was being paid into escrow rather than to the landlord. And even two weeks before
trial, Roeder could not know what Global Express’s proffered experts would testify to. Under
these circumstances, we cannot conclude that the trial court acted outside its discretion in
preventing Global Express’s witnesses from testifying at trial.

                     III. EXCLUSION OF DOCUMENTARY EVIDENCE

         At the onset of trial, Roeder moved to exclude any exhibits proffered by Global Express
at trial. Roeder sought this sanction as punishment for Global Express’s belated filing of its trial
brief. Roeder further accused Global Express of failing to make its trial exhibits available for
inspection one week before trial as required by the court; rather, Global Express provided copies
of these exhibits to Roeder five days before trial. The court denied Roeder’s motion to strike
Global Express’s trial exhibits. However, the court ruled, “if there are exhibits which have not
previously been seen or utilized in these proceedings, I would entertain an objection to their
being used in this trial on the grounds of unfair surprise and lack of prior notice.”

        Global Express challenges the trial court’s ruling, but cites no exhibit that was excluded
from trial because it had “not previously been seen or utilized in these proceedings.” Global
Express emphasizes five points during the trial when Roeder raised objections, but identifies no
exhibits that were excluded as a result. Indeed, even when the court agreed with Roeder that
Global Express had produced no documentation establishing damages prior to trial, Global
Express did not attempt to present or even identify any evidence in its possession. As Global
Express can point to no evidence that was excluded, there is nothing for this Court to review.

                                       IV. INTERPRETER

        Akkari is from Lebanon and speaks limited English. Accordingly, on the first day of
trial, Global Express requested that the court appoint an interpreter for her. The judge advised
Global Express to contact the clerk’s office for assistance in securing a certified interpreter. On
the third trial day, Global Express informed the court that “an interpreter, who is court certified”
would arrive at 11:00 a.m. Akkari testified that day with the interpreter’s assistance.

       On the fourth day of trial, counsel for Global Express placed “commentary” on the record
regarding the interpretation of the previous day:

              And I did want to make one commentary regarding the translator
       yesterday. And that was a translator that was provided by the court. I don’t know
       that he really translated verbatim as required what he was supposed to - -
       everything that Ms. Akkari said. He had conversations with her, and then he kind
       of reported what she said.
                                                -4-
                                               * * *

               And I think the gist of what she said came out. I just wanted for the record
       to note that it wasn’t a verbatim translation. And we - - we contacted the office
       here at the court that provides translation services, and they indicated that I guess
       he wasn’t, quote unquote, “certified,” but he was the one that was available for - -
       for us that the court provided. So I just wanted to note that for the record.

Global Express did not request that Akkari be allowed to testify again with a replacement
interpreter. On appeal, Global Express presents an affidavit from Raad comparing his translation
of Akkari’s testimony to that of the interpreter. If accurate, this affidavit demonstrates that the
interpreter’s translation was clumsy, but not necessarily inaccurate. Just as counsel indicated at
trial, the affidavit supports that the interpreter’s translation was not word-for-word, but the “gist”
of Akkari’s statements was conveyed.

        The parties later learned that the interpreter was not certified or properly qualified to
translate the proceeding. But Roeder raises no argument in this regard. Instead, he posits that
Global Express waived any challenge by selecting this interpreter and by failing to immediately
object during Akkari’s testimony. However, Global Express selected the interpreter used at trial
because the court clerk provided his name as someone qualified to provide translation services.
Counsel advised the court of the interpreter’s shortcomings as soon as he could after discussing
the issue with Raad, who speaks both Arabic and English.

        And the trial court—the clerk’s office acting in conjunction with the trial judge—violated
the court rules governing the appointment of interpreters. MCR 1.111(B)(1) requires the court to
appoint “a foreign language interpreter” upon request if “necessary for the person to
meaningfully participate in the case or the court proceeding.” An interpreter appointed by the
court must be “a certified foreign language interpreter whenever practicable.” MCR 1.111(F)(1).
A “certified interpreter” is one who has “passed a foreign language interpreter test” approved by
SCAO, meets all criteria established by SCAO for interpreter classification, and is registered
with SCAO. MCR 1.111(A)(4). “If a certified . . . interpreter is not reasonably available, and
after considering the gravity of the proceedings and whether the matter should be rescheduled,
the trial court may appoint a qualified foreign language interpreter.” MCR 1.111(F)(1). A
“qualified . . . interpreter” is a “person who provides interpretation services” or who works for an
interpretation service and meets SCAO requirements to be classified as an interpreter. MCR
1.111(A)(6). Only if neither a certified nor qualified interpreter is reasonably available may the
court consider appointing someone else. Before doing so, the court must “determine[] through
voir dire” that the person “is capable of conveying the intent and content of the speaker’s words
sufficiently to allow the court to conduct the proceeding without prejudice to the limited English
proficient person.” MCR 1.111(F)(2).

        It appears that Global Express did not know until after Akkari testified that the interpreter
was neither certified nor qualified under the court rule. Because the clerk’s office withheld
information, Global Express lacked the knowledge it needed to ask the judge to conduct voir
dire. As a result of the court’s own errors, Global Express did not know before Akkari testified
whether the interpreter was “capable of conveying the intent and content of the speaker’s words
sufficiently to allow the court to conduct the proceeding without prejudice” to Akkari.

                                                 -5-
         The court’s error was harmless, however. See MCR 2.613(A). Global Express admitted
at trial that the substance of Akkari’s testimony was conveyed. Our review of Raad’s affidavit
retranslating Akkari’s testimony supports that statement. Accordingly, Global Express was not
prejudiced and a new trial is not warranted.

                                  V. ADVERSE INFERENCE

        As noted, Roeder requested production of the laptop computer on which Raad allegedly
drafted his January 7, 2013 letter notifying Roeder of Global Express’s intent to extend its lease.
The trial court ordered the laptop’s production and Global Express did not comply. Global
Express contends that the trial court improperly made an adverse presumption that metadata on
the laptop would have established that Raad actually drafted the letter in November 2013 in
response to Roeder’s eviction notice.1

         Following a bench trial, the court must find the facts, state its conclusions of law, and
direct entry of an appropriate judgment. MCR 2.517(A)(1). Here, after hearing all the evidence,
the court found that the subject letter was not mailed in January 2013. The trial court based its
finding on three factors: (1) there was no credible reason for Global Express to extend the lease
only one month after it had taken possession of the building as notice to extend was not required
until October 2013; (2) the letter was never mentioned in any subsequent correspondence
between Roeder and Raad; and (3) the floor plan, which Raad testified he sent with the renewal
letter, had never been folded to fit into an envelope. The trial court did not rely on any adverse
inference against Global Express based on its failure to produce the laptop. Accordingly, Global
Express’s complaint is without merit.

                                     VI. LEASE RENEWAL

        Global Express also challenges the trial court’s conclusion that it did not renew the lease
for nine additional one-year terms. Following a bench trial, we review a trial court’s conclusions
of law de novo and its factual findings for clear error. Waisanen v Superior Twp, 305 Mich. App.
719, 723; 854 NW2d 213 (2014). “A finding is clearly erroneous when a reviewing court is left
with a definite and firm conviction that a mistake has been made, even if there is evidence to
support the finding.” In re Bennett Estate, 255 Mich. App. 545, 549; 662 NW2d 772 (2003).

        As noted, the court first surmised that there was no credible reason for Global Express to
extend the lease for nine additional years only one month after it had taken possession of the
building as notice to extend was not required until October 2013. Raad testified that he and
Akkari decided that Global Express would extend the lease for nine years because of the extent
of work needed to bring the restaurant up to code. Extending the lease for the full 10 years, Raad
asserted, protected Global Express’s investment and provided Roeder assurances that the
renovations would not be in vain. Raad also claimed that Roeder had made comment about


1
  Global Express actually contends that the court improperly gave a spoliation of the evidence
instruction to the jury. This was a bench trial, and so the proper inquiry is whether the court
made the inference permitted by the instruction.


                                                -6-
selling the building. By extending the lease, Global Express could protect its legal right to retain
possession after the sale. Although these explanations seem reasonable on paper, the trial court
had the best opportunity to view Raad’s demeanor and assess his credibility. See Stoudemire v
Stoudemire, 248 Mich. App. 325, 339; 639 NW2d 274 (2001). Questions of credibility and intent
are for the trier of fact. Triple E Produce Corp v Mastronardi Produce, Ltd, 209 Mich. App. 165,
174; 530 NW2d 772 (1995). We will not second guess the court’s finding in this regard.

        The trial court next opined that the lease renewal letter was not actually sent in January
2013 as the parties were in constant contact via email at that time and yet the letter was never
mentioned. As Roeder disputed that the lease allowed Global Express to renew the lease for a
nine-year term, rather than year-to-year, the court found it likely that Roeder would have
clarified the lease terms if he had received the letter. Raad presented no email in which he
discussed the renewal letter with Roeder and we discern no ground to interfere with the court’s
assessment of the facts.

        At trial, Raad testified that he folded a floor plan for the building and placed it in the
envelope with the renewal letter. The final reason cited by the court for finding that the letter
was not actually mailed in January 2013 is that the floor plan presented by Raad as the one he
mailed to Roeder (and later reviewed in person with Roeder) did not appear to have been folded
at any point in time. We have reviewed a photocopy of this trial exhibit. There appears to be a
single fold line approximately one-third down the page, but there are no other apparent fold lines
on the paper. Accordingly, we cannot conclude that the trial court clearly erred in finding that
Raad did not send the letter in January 2013. As notice was not timely sent, Raad did not renew
Global Express’s lease for a second year and Roeder was entitled to retake possession of the
building. Given this conclusion, we need not consider the trial court’s alternate ground for ruling
in Roeder’s favor—that the lease only allowed Global Express to renew the lease for nine
additional one-year terms, not for one nine-year term.

                                     VII. ATTORNEY FEES

       Finally, Global Express challenges the trial court’s grant of attorney fees to Roeder.
Global Express contends that as Roeder breached the lease, he could not enforce the lease’s
attorney-fee provision. The interpretation of a contract and the legal effect of its provisions are
questions of law reviewed de novo. Rory v Continental Ins Co, 473 Mich. 457, 464; 703 NW2d
23 (2005); Klapp v United Ins Group Agency, Inc, 468 Mich. 459, 463; 663 NW2d 447 (2003).

        Michigan follows the “American rule” regarding the payment of attorney fees and costs.
Haliw v Sterling Heights, 471 Mich. 700, 706; 691 NW2d 753 (2005). Under this rule, a party is
required to pay its own attorney fees unless a statute or court rule authorizes otherwise. Id. at
707. Parties may also contractually agree to shift attorney fees. Pransky v Falcon Group, Inc,
311 Mich. App. 164, 194; 874 NW2d 367 (2015). Because the trial court’s authority to award
fees arises from the contract, the award is a type of general damages. Id.

       The lease provided that “[i]f Landlord commences an action to enforce this Lease, Tenant
agrees to pay Landlord’s reasonable costs and attorney fees.” Roeder leased the building to
Global Express for one year. The lease began on “the Commencement Date and expire[d] on the
Termination Date, unless otherwise terminated or extended as provided in this Lease.” To

                                                -7-
extend the lease, Global Express was required to notify Roeder in writing not less than 60 days
before the lease terminated. Thus, Global Express only had the right to possess the building past
the termination date if it gave timely written notice of its intent to extend the lease. Global
Express did not give timely notice of its intent to extend the lease and yet refused to vacate,
leading Roeder to file this action “to enforce” the lease. Therefore, the attorney-fee award was
authorized under the contract as an element of damages.

        Global Express contends that the award was not permitted despite the contractual
provision. A party who first commits a substantial contractual breach cannot maintain an action
against the other for its subsequent breach or failure to perform. Able Demolition, Inc v Pontiac,
275 Mich. App. 577, 585; 739 NW2d 696 (2007). “[T]he application of such a rule can be found
only in cases where the breach has effected such a change in essential operative elements of the
contract that further performance by the other party is thereby rendered ineffective or impossible,
such as the causing of a complete failure of consideration or the prevention of further
performance by the other party.” Baith v Knapp-Stiles, Inc, 380 Mich. 119, 126; 156 NW2d 575
(1968) (quotation marks and citations omitted). To succeed in its challenge to the attorney-fee
provision, Global Express would have to show that Roeder’s act of temporarily placing a for-sale
sign in the restaurant’s window completely prevented Global Express from operating its
restaurant. The restaurant remained open and Global Express tied no lost profit to Roeder’s
actions. Accordingly, Global Express cannot avoid the award of attorney fees.

       We affirm. Roeder, as the prevailing party, may tax costs pursuant to MCR 7.219.



                                                            /s/ Michael F. Gadola
                                                            /s/ Michael J. Talbot
                                                            /s/ Elizabeth L. Gleicher




                                                -8-